UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2393


WILLIAM SCOTT DAVIS, II,

                Plaintiff - Appellant,

           v.

UNKNOWN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:16-cv-00563-MSD-RJK)


Submitted:   March 30, 2017                  Decided:   April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Scott Davis, II, appeals the district court’s order

dismissing his civil rights action for failure to state a claim

under 28 U.S.C. § 1915A (2012).          We have reviewed the record and

find no reversible error.       Accordingly, we deny leave to proceed

in forma pauperis, deny Davis’ motions to vacate and for order

to show cause, and dismiss the appeal for the reasons stated by

the district court.        Davis v. Unknown, No. 2:16−cv−00563−MSD−RJK

(E.D.   Va.   Oct.   14,   2016).    We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    DISMISSED




                                     2